01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-203, CR19-204
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LUIS MANUEL RIVERA-LERIGET,          )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Conspiracy to Distribute Controlled Substances

15 Date of Detention Hearing:     December 3, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is reportedly a citizen of Mexico.

22          2.     The United States alleges that his presence in this country is illegal. There is



     DETENTION ORDER
     PAGE -1
01 an immigration detainer pending against him.

02          3.     Defendant and his counsel offer no opposition to entry of an order of detention.

03          4.     Upon advice of counsel, defendant declined to be interviewed by Pretrial

04 Services. Therefore, there is limited information available about him.

05          5.     Defendant poses a risk of nonappearance due to lack of address or ties to the

06 United States, immigration detainer, and lack of status. Defendant poses a risk of danger due

07 to the nature of the offense. There does not appear to be any condition or combination of

08 conditions that will reasonably assure the defendant’s appearance at future Court hearings while

09 addressing the danger to other persons or the community.

10 It is therefore ORDERED:

11      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

12          General for confinement in a correction facility separate, to the extent practicable, from

13          persons awaiting or serving sentences or being held in custody pending appeal;

14      2. Defendant shall be afforded reasonable opportunity for private consultation with

15          counsel;

16      3. On order of the United States or on request of an attorney for the Government, the person

17          in charge of the corrections facility in which defendant is confined shall deliver the

18          defendant to a United States Marshal for the purpose of an appearance in connection

19          with a court proceeding; and

20      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

21          for the defendant, to the United States Marshal, and to the United State Pretrial Services

22          Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 3rd day of December, 2019.

02

03                                               A
                                                 Mary Alice Theiler
04                                               United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
